 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8
     UNITED STATES OF AMERICA,
 9
                                Plaintiff,                 CASE NO. 20-cr-105-JCC
10                                                         ORDER DENYING SECOND
             v.
                                                           REQUEST TO REOPEN
11                                                         DETENTION
     KENNETH JOHN RHULE,
12
                                Defendant.
13
            Defendant moves for the second time to reopen the detention arguing detention should be
14
     reopened because the quantity of drugs seized is "false," the drugs seized weigh 14.8 kilograms
15
     and not 900 kilograms as initially alleged, and some of the lots tested showed low levels of THC.
16
     Dkt. 102 at 1. In response, the government contends Defendant's argument is unfounded because
17
     the government seized Marijuana plants and Marijuana distillate weighing over 900 kilos and
18
     while some lots tested as low THC, other lots tested at high THC. The government contends of
19
     the materials tested so far, only 207.4 grams tested as CBD, in contrast to 17 kilograms testing as
20
     Marijuana or prohibited THC distillates. There are still 944 kilograms of Marijuana plants to be
21
     tested which the government believes is Marijuana. The government also proffered evidence
22
     seized from Defendant's computerized records show his company hired an independent lab to
23
     test the products he was making, and the results showed the products contained THC and


     ORDER DENYING SECOND REQUEST TO
     REOPEN DETENTION - 1
 1   virtually no CBD. On this record, Defendants arguments about the drug amount seized or its

 2   purity is not new evidence that materially alters the detention decision and not grounds to reopen.

 3          Defendant also moves to reopen raising arguments he already raised and which the Court

 4   already rejected: the government falsely alleged Defendant opened a Coinbase account with a

 5   false social security number; and the claim there was a thumb drive at his home with $200,000 is

 6   "apocryphal." Old arguments already ruled upon are not a basis to reopen the detention hearing.

 7          The Court accordingly ORDERS: Defendant’s second motion to reopen the detention

 8   decision, Dkt. 102, is DENIED.

 9          DATED this 21st day of May 2021.

10

11                                                           A
                                                          BRIAN A. TSUCHIDA
12                                                        United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23



     ORDER DENYING SECOND REQUEST TO
     REOPEN DETENTION - 2
